                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


MIA HOLLINGSWORTH,

        Plaintiff,
                                                        CIVIL ACTION NO.
v.                                                       5:17-cv-00494-TES
LM INSURANCE CORPORATION,

        Defendant.


             ORDER DENYING PLAINTIFF’S MOTION FOR LEAVE TO FILE
             MOTION FOR RECONSIDERATION OR IN THE ALTERNATIVE
                  A MOTION TO ALTER OR AMEND JUDGMENT



        Plaintiff, Mia Hollingsworth, seeks reconsideration of the Court’s Order [Doc. 30]

 granting summary judgment to LM Insurance Corporation (“LM”), or in the form of

 alternative relief, she seeks an alteration or amendment to the Court’s Entry of Judgment

 [Doc. 31]. After consideration of her arguments, the Court DENIES Plaintiff’s requested

 relief for the following reasons.

                                       DISCUSSION

        A.      Standard of Review

        Pursuant to local rules, “[m]otions for reconsideration shall not be filed as a matter

 of routine practice.” LR 7.6, MDGa. Accordingly, such motions are appropriate only if

 Plaintiff demonstrates that “(1) there has been an intervening change in the law, (2) new

 evidence has been discovered that was not previously available to the parties at the time
the original order was entered, or (3) reconsideration is necessary to correct a clear error

of law or prevent manifest injustice.” 1 Bryant v. Walker, No. 5:10-CV-84, 2010 WL 2687590,

at *1 (M.D. Ga. July 1, 2010) (quoting Wallace v. Ga. Dep’t of Transp., No. 7:04-cv-78, 2006

WL 1582409, at *2 (M.D. Ga. June 6, 2006)). A motion for reconsideration may not be used

to relitigate old matters or reargue settled issues. See id.; Smith v. Ocwen Fin., 488 F. App’x

426, 428 (11th Cir. 2012).

         B.        Plaintiff’s Motion for Reconsideration or in the Alternative a Motion to
                   Alter or Amend Judgment [Doc. 32]

         In her motion, Plaintiff states that she “seeks the opportunity to bring to the

attention of the Court evidence that does in fact show the cost of new construction and [to]

properly lay the foundation for the Court why the evidence is admissible.” [Doc. 32-1 at p.

1]. As to the estimates for new construction costs from the Home Builders Association of

Middle Georgia, Plaintiff says that while she did obtain those estimates as hearsay, “there

is other evidence [(five listings for new construction)] showing the cost of new construction

that was proffered to the Court in an admissible form of evidence.” [Id. at p. 2]. This

argument simply misses the mark.




1 This Court’s local rules also state that “[t]he following motions may be considered by the Court
immediately after filing: motions for extension of time, motions to exceed the page limitation, motions for
hearings, motions to file surreply briefs, motions which clearly have no basis in law, and such other motions as
the Court may otherwise determine from the parties to be unopposed or in which the Court may clearly determine
from the record before it the relative legal positions of the parties so as to obviate the need for the filing of opposition
thereto.” LR 7.7, MDGa (emphasis added).



                                                             2
       Plaintiff argues, “[t]he asking prices of new construction in turn can be used to

calculate that the cost per square foot of new construction in the area was in fact between

$100.00–$112.00 per square foot.” [Id.]. While these calculations are concordant with the

inadmissible figures provided by the unnamed secretary from the Middle Georgia

Homebuilders Association, they do not produce the value Plaintiff needed to overcome

LM’s summary judgment motion. In her argument urging the Court to reconsider its

Order, Plaintiff clearly admits that not only were the “five listings for new construction”

just “asking prices,” they presumably included both the price for the land on which the five

houses sit as well as improvements to the land itself. [Id.]. Because Plaintiff already owns

the real property at 988 High Street, these estimates are not relevant and she definitively

cannot show the costs of new construction stripped to construction materials and labor.

[Doc. 30 at pp. 17–18]. Each house’s “asking price” divided by its respective square footage

does not show the cost of new construction for the simple fact that land is included in those

prices. See, e.g., [Doc. 32-1 at p. 2].

       Further, Plaintiff contends that the “five listings for new construction,” despite

being found on the internet, are admissible because they are compilations of market

information exempted from the rule against hearsay under Federal Rule of Evidence

803(17). [Id. at p. 3]. Plaintiff provides absolutely no legal support for this contention in the

instant motion and failed to even make such an argument in her Response [Doc. 26] to LM’s

summary judgment motion. Once the movant, LM in this case, satisfied its burden on



                                              3
summary judgment, the burden shifted to the non-movant, Plaintiff, to present admissible

evidence that would create the genuine issue of material fact needed to carry the case to a

jury. [Doc. 30 at p. 9 quoting Porter v. Ray, 461 F.3d 1315, 1320 (11th Cir. 2006)]. Plaintiff

failed to present this evidence. It was not until after the Court discussed Rule 803(17) in its

Order in light of LM’s admissibility argument against the reports from Realtor.com and

Zillow.com that Plaintiff made her argument regarding market compilations. [Doc. 32-1 at

p. 3]; see also [Doc. 27 at p. 3 citing In re Cochreham, No. 13–26465–A–13J, 2013 WL 4510694

at *3 (Bankr. E.D. Cal. Aug. 23, 2013)]. As such, the Court will not entertain such argument

at this late stage in the proceedings. Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 957 (11th

Cir. 2009) (internal citations and quotations omitted) (“A motion for reconsideration cannot

be used to relitigate old matters, raise argument or present evidence that could have been

raised prior to the entry of judgment. This prohibition includes new arguments that were

previously available, but not pressed.”). Even if the Court did consider her five “asking-

price” estimates, they are not the correct values Plaintiff needed in order to show that the

cost of new construction (replacement costs) exceeds the cost to repair. Thus, summary

judgment in favor of LM was warranted.

                                      CONCLUSION

       In light of the foregoing, the Court DENIES Plaintiff’s Motion for Leave to File

Motion for Reconsideration or in the Alternative a Motion to Alter or Amend Judgment




                                              4
[Doc. 32]. The Court’s previous Order stands and the Clerk’s Entry of Judgment shall

remain unaltered.

      SO ORDERED, this 14th day of March, 2019.




                                      S/ Tilman E. Self, III
                                      TILMAN E. SELF, III, JUDGE
                                      UNITED STATES DISTRICT COURT




                                        5
